Exhibit 10.3

EXCO Resources, Inc.

12377 Merit Drive, Suite 1700, LB 82

Dallas, TX 75251

(214) 368-2084

April 10, 2015

 

Re: EXCO Proposed New Registration Rights Agreement

Dear Mr. Stillwell:

You are a party to the First Amended and Restated Registration Rights Agreement
originally dated as of October 3, 2005, as amended and restated as of
December 30, 2005 among EXCO Resources, Inc. (“EXCO” or the “Company”) and the
investors named therein (the “2005 Registration Rights Agreement”). As you know,
your EXCO shares of common stock (the “Common Stock”) will become registered for
resale pursuant to a registration statement on Form S-3 (File No. 333-193660)
filed with the Securities and Exchange Commission (the “SEC”), as amended by
Post-Effective Amendment No. 1, which is currently under review by the SEC and
which EXCO expects will become effective as soon as the SEC completes its
review.

In connection with the Services and Investment Agreement (the “Services and
Investment Agreement”), dated March 31, 2015, by and among EXCO and Energy
Strategic Advisory Services LLC (“ESAS”), a wholly-owned subsidiary of Bluescape
Resources Company LLC, pursuant to which (i) ESAS will perform certain strategic
advisory services for EXCO, (ii) EXCO will issue warrants to ESAS to purchase up
to 80,000,000 shares of EXCO’s Common Stock (the “Warrants”), (iii) ESAS will
purchase $10 million of EXCO’s Common Stock, and (iv) ESAS will purchase at
least $40 million more of EXCO’s Common Stock through open market purchases in
accordance with the Services and Investment Agreement, EXCO proposes to grant
registration rights to ESAS (the “New Investors”) under a Registration Rights
Agreement substantially in the form of Exhibit A attached hereto (the “New
Registration Rights Agreement”). The New Registration Rights Agreement would be
a separate agreement from the 2005 Registration Rights Agreement and would cover
any and all shares of EXCO’s Common Stock and Warrants owned or acquired by New
Investors, whether acquired from EXCO, on the open market or otherwise.

Even though your EXCO shares are expected to be registered for resale as set
forth above, the provisions in the 2005 Registration Rights Agreement restrict
EXCO from granting registration rights to other persons and also include notice
and other restrictions in connection with the filing of registration statements
and the resale of shares pursuant to the New Registration Rights Agreement.

As a result, EXCO hereby notifies you that it intends to enter into the New
Registration Rights Agreement and file one or more registration statements (the
“New Registration Statements”) for the resale of New Investor’s shares pursuant
to the terms thereof. We request that by signing below, you agree that:

 

  1.

The 2005 Registration Rights Agreement is amended such that, notwithstanding any
other provision in such agreement, the 2005 Registration Rights Agreement
expressly permits the execution, delivery and performance of the New
Registration Rights Agreement, including, without limitation, the granting of
registration rights and the filing of New Registration Statements, amendments
and prospectus supplements thereto, pursuant to the terms thereof,

 

Waiver Letter Regarding New RRA - Stillwell



--------------------------------------------------------------------------------

  with respect to the transactions contemplated under the New Registration
Rights Agreement, including underwriting and other arrangements in connection
with a resale of EXCO Common Stock or Warrants, and

 

  2. You, on behalf of yourself and each of your affiliates, irrevocably waive
any and all of your rights pursuant to the 2005 Registration Rights Agreement
with respect to the execution, delivery and performance of the New Registration
Rights Agreement and any transactions or actions contemplated thereunder,
including, without limitation, any rights that you or your affiliates have under
the 2005 Registration Rights Agreement to include Common Stock in any New
Registration Statement.

 

  3. Section 2.3 of the 2005 Registration Rights Agreement is amended as
follows: (i) prompt written notice required to be delivered by EXCO to all
holders of registrable securities pursuant to Section 2.3(a) shall be given at
least 15 days prior to the filing of a registration statement or 5 days prior to
the filing of any preliminary prospectus supplement or prospectus supplement;
(ii) subject the other provisions of Section 2.3(a) and (b), incidental
registrations shall be effected upon written request of any holder made within
ten days in the case of a registration statement, or three days in the case of a
prospectus supplement or preliminary prospectus supplement; (iii) other than in
connection with an incidental registration involving an underwritten offering,
EXCO shall not be required to register any registrable securities pursuant to
Section 2.3(a) that are the subject of a then effective registration statement;
and (iv) in connection with an incidental registration involving an underwritten
offering, EXCO in its option may effect the registration of any registrable
securities that are subject of a then effective registration statement by any
means allowable under the Securities Act, including the use of a prospectus
pursuant to Rule 429.

 

  4. The 2005 Registration Rights Agreement is further amended such that,
notwithstanding any other provision in such agreement, for purposes of
determining priority in incidental registrations under Section 2.3(b),
securities requested to be included in incidental registrations pursuant to the
2005 Registration Rights Agreement and the New Registration Rights Agreement
shall be selected for inclusion on a pari passu basis, allocated pro rata among
the holders of such securities requesting such registration, in proportion to
the numbers of shares requested to be included by each holder.

The amendment will become effective upon EXCO’s receipt of signatures from the
requisite number of holders required to amend the 2005 Registration Rights
Agreement.

Please indicate your agreement with the foregoing by signing below.

 

Very truly yours,

/s/ William L. Boeing

William L. Boeing Vice President, General Counsel and Secretary

 

Waiver Letter Regarding New RRA - Stillwell



--------------------------------------------------------------------------------

Agreed to and accepted as of April 10, 2015

 

Investor:

/s/ Robert L. Stillwell

Robert L. Stillwell

 

Waiver Letter Regarding New RRA - Stillwell